Case 19-40883       Doc 1547      Filed 09/03/19 Entered 09/03/19 18:19:37       Main Document
                                             Pg 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: September 4, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North

                          AMENDED AGENDA OF MATTERS
                    SCHEDULED FOR HEARING ON SEPTEMBER 4, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    Motion for Relief from Stay – Motion of Christian V. Siriano and Christian
                Siriano Holdings, LLC for Entry of an Order Granting Relief from the Automatic
                Stay [Docket No. 953]

                Status: The hearing is adjourned until October 21, 2019 at 10:00 a.m. (Central
                Time).

                Objection Deadline: April 16, 2019

                Related Documents: Notice of Hearing [Docket No. 954]

                Objections Received: Debtors’ Objection to Motion of Christian V. Siriano and
                Christian Siriano Holdings, LLC for Entry of an Order Granting Relief from
                Automatic Stay [Docket No. 1058]

 II.      Matters Going Forward

          1.    Debtors’ Motion to Reject Certain Executory Contracts and Unexpired Leases -
                Debtors’ First Omnibus Motion to Reject Executory Contracts and Unexpired
                Leases and Abandon Certain De Minimis Assets in Connection Therewith
                [Docket No. 302]
Case 19-40883     Doc 1547     Filed 09/03/19 Entered 09/03/19 18:19:37         Main Document
                                          Pg 2 of 5


                Status: The hearing as to the objection of ESRT 159 Broadway LLC [Docket
                Nos. 632 and 636] is going forward.

                Objection Deadline: March 21, 2019

                Related Documents: Notice of Hearing [Docket No. 626]

                Objections Received: Objection of ESRT 159 Broadway LLC to Debtors’ First
                Omnibus Motion to Reject Certain Executory Contracts and Unexpired Leases
                and Abandon Certain De Minimis Assets in Connection Therewith [Docket Nos.
                632 and 636]

       2.       Prime Clerk Fee Application – First Interim Fee Application of Prime Clerk
                LLC, as Administrative Advisor for the Debtors and Debtors in Possession, for
                Compensation for Services Rendered and Reimbursement of Expenses Incurred
                for the Period February 18, 2019 through May 31, 2019 [Docket No. 1336]

                Status: The hearing on this matter is going forward.

                Objection Deadline: August 21, 2019

                Related Documents: N/A

                Objections Received: None to date

       3.       Back Bay Management Corporation and Dr. Israel Shaked Retention
                Application – Application of the Official Committee of Unsecured Creditors for
                Entry of an Order under 11 U.S.C. §§ 1103(a) and 328(a) and Fed. R. Bankr. P.
                2014(a) Authorizing Retention of Back Bay Management Corporation and its
                Division, the Michel-Shaked Group, as Expert Consultant and Dr. Israel Shaked
                as Expert Witness Nunc Pro Tunc to July 30, 2019 [Docket No. 1433]

                Status: The hearing on this matter is going forward.

                Objection Deadline: August 28, 2019

                Related Documents: N/A

                Responses Received:

                Statement of the Debtors Regarding the Application of the Official Committee of
                Unsecured Creditors for Entry of an Order under 11 U.S.C. §§ 1103(a) and 328(a)
                and Fed. R. Bankr. P. 2014(a) Authorizing Retention of Back Bay Management
                Corporation and its Division, the Michel-Shaked Group, as Expert Consultant and
                Dr. Israel Shaked as Expert Witness Nunc Pro Tunc to July 30, 2019 [Docket No.
                1524]

                Objection of the Ad Hoc Group of Pre-Petition Term Loan Lenders to the Entry
Case 19-40883     Doc 1547     Filed 09/03/19 Entered 09/03/19 18:19:37          Main Document
                                          Pg 3 of 5


                of an Order Authorizing the Retention of Back Bay Management Corporation
                [Docket No. 1525]

                Omnibus Reply in Support of the Application of the Official Committee of
                Unsecured Creditors for Entry of an Order Under 11 U.S.C. §§ 1103(a) and
                328(a) and FED. R. BANKR. P. 2014(a) Authorizing Retention of Back Bay
                Management Corporation and Its Division, the Michel-Shaked Group, as Expert
                Consultant and Dr. Israel Shaked as Expert Witness Nunc Pro Tunc to July 30,
                2019 [Docket No. 1541]

                Declaration of Bradley M. Orelowitz in Support of Reply in Support of
                Application of the Official Committee of Unsecured Creditors for Entry of an
                Order Under 11 U.S.C. Sections 1103(a) and 328(a) and Fed. R. Bankr. P. 2014
                (a) Authorizing Retention of Back Bay Management Corporation and its Division,
                the Michel-Shaked Group, as Expert Consultant and Dr. Israel Shaked as Expert
                Witness Nunc Pro Tunc to July 30, 2019 [Docket No. 1542]

       4.       Second Exclusivity Motion – Debtors’ Motion Seeking Entry of an Order
                Extending their Exclusive Periods to File a Chapter 11 Plan and Solicit
                Acceptances Thereof [Docket No. 1469]

                Status: The hearing on this matter is going forward.

                Objection Deadline: August 28, 2019

                Related Documents: N/A

                Objections Received: None to date

       5.       Second Motion for Extension of Time – Debtors’ Motion for Entry of a Second
                Order (I) Extending the Time to File Notices of Removal of Civil Actions and (II)
                Granting Related Relief [Docket No. 1470]

                Status: The hearing on this matter is going forward.

                Objection Deadline: August 28, 2019

                Related Documents: N/A

                Objections Received: None to date

       6.       Motion to Expedite Hearing on Motion to Approve LatAm Stipulation –
                Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing on
                Motion Filed by the Debtors, (II) Approving the Form and Manner of Notice
                Thereof, and (III) Granting Related Relief [Docket No. 1537]

                Status: The hearing on this matter is going forward.
Case 19-40883     Doc 1547     Filed 09/03/19 Entered 09/03/19 18:19:37         Main Document
                                          Pg 4 of 5


                Objection Deadline: September 3, 2019 at 12:00 p.m. (Central Time)

                Related Documents: N/A

                Objections Received: None to date

       7.       Motion to Approve LatAm Stipulation - Debtors’ Motion for Entry of an Order
                Approving Stipulation by and Among the Debtors, Payless Shoesource BVI
                Holdings, LTD., Capital & Advice Inc., Cortland Products Corp., The Ad Hoc
                Group of Term Loan Lenders, AXAR Capital Management on its Own Behalf
                and Certain Other Parties, and Alden Global Capital, LLC on its Own Behalf and
                Certain Other Parties Regarding Interim Financing for the Debtors’ LatAm
                Business [Docket No. 1536]

                Status: The hearing on this matter is going forward.

                Objection Deadline: September 3, 2019 at 12:00 p.m. (Central Time)

                Related Documents: Debtors’ Motion for Entry of an Order (I) Scheduling an
                Expedited Hearing on Motion Filed by the Debtors, (II) Approving the Form and
                Manner of Notice Thereof, and (III) Granting Related Relief [Docket No. 1537]

                Objections Received: Limited Opposition of Official Committee of Unsecured
                Creditors to Debtors’ Motion for Entry of an Order Approving Stipulation by and
                Among the Debtors, Payless Shoesource BVI Holdings, LTD., Capital & Advice
                Inc., Cortland Products Corp., The Ad Hoc Group of Term Loan Lenders, AXAR
                Capital Management on its Own Behalf and Certain Other Parties, and Alden
                Global Capital, LLC on its Own Behalf and Certain Other Parties Regarding
                Interim Financing for the Debtors’ LatAm Business [Docket No. 1545]


                         [Remainder of this page intentionally left blank]
Case 19-40883     Doc 1547   Filed 09/03/19 Entered 09/03/19 18:19:37      Main Document
                                        Pg 5 of 5


Dated: September 3, 2019
       St. Louis, Missouri
                                    /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. MO 34641
                                    Erin M. Edelman MO 67374
                                    John G. Willard MO 67049
                                    ARMSTRONG TEASDALE LLP
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: (314) 621-5070
                                    Facsimile: (314) 612-2239
                                    Email: rengel@armstrongteasdale.com
                                    Email: eedelman@armstrongteasdale.com
                                    Email: jwillard@armstrongteasdale.com

                                    -and-
                                    Ira Dizengoff (admitted pro hac vice)
                                    Meredith A. Lahaie (admitted pro hac vice)
                                    Kevin Zuzolo (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    Email: idizengoff@akingump.com
                                    Email: mlahaie@akingump.com
                                    Email: kzuzolo@akingump.com

                                    - and -

                                    Julie Thompson (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2001 K. Street, N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4000
                                    Facsimile: (202) 887-4288
                                    Email: julie.thompson@akingump.com

                                    Counsel to the Debtors and Debtors in Possession
